IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 95-30293



ERIC JONES
                                            Plaintiff-Appellant,

                                versus

AMERICAN AIRLINES, INC.
                                            Defendant-Appellee.



             Appeal from the United States District Court
                 For the Eastern District of Louisiana
                             (94-CV-763-G)


                           October 10, 1996

Before GARWOOD, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     American Airlines hired Eric Jones as a 180-day probationary

fleet service clerk in its New Orleans division.         Three other

probationary fleet service clerks joined American at the same time.

Jones is African-American, the other three probationary clerks were

white. Jones’s ultimate supervisor, Jerry Arnold (also an African-

American), fired Jones two weeks before the 180-day period elapsed.

American hired the other three white probationary fleet service

clerks.   Since then, American’s New Orleans operation has hired

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
only one other probationary service clerk.                That clerk was also

African-American.

     Jones sued for discrimination under Title VII.                 The district

court granted summary judgment for the defendant, reasoning that a

Title VII plaintiff must show more than mere pretext of one of an

employer’s     stated    nondiscriminatory         reasons    for   firing     the

plaintiff to establish discrimination and avoid summary judgment.

The plaintiff now claims that our recent Rhodes decision allows him

to overcome summary judgment with the evidence he has presented to

the court.     See Rhodes v. Guiberson Oil Tools, 75 F.3d 989 (5th

Cir. 1996) (en banc). Because we find that plaintiff has presented

inadequate evidence of discrimination, we affirm.

     Jones lacks evidence of differential treatment between himself

and a similarly situated white employee.                 The non-probationary

employees to whom Jones points were not similarly situated because

they were protected by collective bargaining agreements, they had

different supervisors, and they had different employment records.

Jones   was   not    replaced   by    a   white   employee,   and    indeed    was

supervised    and    terminated      by   an    African-American     supervisor.

Moreover,     both   sides   tendered         summary   judgment    evidence    of

differences in job performance between Jones and his “classmates”

in the probationary group, particularly relating to fighting and

abusive conduct.      At most, Jones has raised a question of fact as




                                          2
to whether one of Jerry Arnold’s memoranda accurately reflects a

complaint lodged against him.

       An employment discrimination plaintiff may reach the jury, and

“can avoid summary judgment and judgment as a matter of law if the

evidence taken as a whole (1) creates a fact issue as to whether

each of the employer’s stated reasons was what actually motivated

the    employer   and       (2)    creates      a    reasonable       inference   that

[discrimination] was a determinative factor in the actions of which

plaintiff complains.”         Rhodes, 75 F.3d at 994.            While we have held

that   there    are   cases       where   “[a]      jury   may   be   able   to   infer

discriminatory intent . . . from substantial evidence that the

employer’s proffered reasons are false,” we see no such substantial

evidence here.        Id.    In Rhodes, we found substantial evidence of

discrimination from pretext evidence where the employer claimed at

one time that it fired the plaintiff as a reduction in force then

later claimed poor work performance; the firm did not reduce its

work force; there was substantial evidence that the plaintiff was

an excellent salesman; and there was evidence that the employer had

replaced the plaintiff a few months later by someone outside the

protected class.        “By contrast, if the evidence put forth by the

plaintiff to establish the prima facie case and to rebut the

employer’s reasons is not substantial, a jury cannot reasonably

infer discriminatory intent.”             Id.       Jones lacks such substantial

evidence.      Because Jones can not show he was treated differently


                                           3
than any other similarly situated white employee, and because he

lacks substantial pretext evidence sufficient from which one might

infer   discrimination,   he   cannot   avoid   summary   judgment   under

Rhodes.

     AFFIRMED.




                                   4